Field, C. J.
This is an action originally brought in the Central District Court of Worcester, by one party to a bet on an election, against Feiga, the stakeholder, and Godinski, the other party to the bet. In that court, judgment was rendered for the plaintiff against Feiga and for the defendant Godinski, and the defendant Feiga appealed to the Superior Court. In the Superior Court, the plaintiff made two requests for instructions which the court refused to give. Independently of any statute, if Feiga paid over to Godinski the money deposited according to the result of the election before he received from the plaintiff any notice that the authority given him to pay it over had been revoked, Feiga would not be liable. McKee v. Manice, 11 Cush. 357.
The question then is whether, in its application to the present case, the law has been changed by § 11 of the St. of 1895, c. 419, entitled “ An Act relative to gaming.” This section is an amendment to Pub. Sts. c. 99, § 1. We are of opinion that § 11 of the St. of 1895, c. 419, was not intended to apply to a stakeholder who pays over the money in accordance with the terms on which he received the deposit before his authority has been revoked, and it may be doubted whether the words “ other bet ” found in that section should not be confined to bets similar to those mentioned in this and the other sections of the statute, which are a kind of gaming, like the lottery or policy game, the buying or selling of pools, combination bets, the playing at cards, dice, or other game, or the betting on the sides or hands of such as are gaming. Exceptions overruled.